Federal Defenders                                                                        Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
O F NEW YORK , IN C .                                               Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                                          Southern District of New York
Executive Director                                                                                                Jennifer L. Brown
                                                                                                                     Actorne1-in-Charge



                                                            January 30, 2020
    BYECF
                                                                                   r       4):   riSVt ll r~ '-i ~             .... ~1   I CI   C \q:#frt           fa    ( ...

    Honorable Sidney H. Stein
    United States DistrictJudge
                                                                                  l~imnc SDNY                                                                            , '
    Southern District of New York                                                 f DOCUlrfENT
                                                                                    r-·1 .-•.r•rRt···.i~i;•/i(c.•.lAI
                                                                                  i
                                                                                                                          .I FIL"'D
                                                                                          1                             T"
    500 Pearl Street                                                              ?·
                                                                                  e j ~ ·"~
                                                                                          ( "r-.....          1
                                                                                                                   '\ -AL
                                                                                                                     ,   .., •• .0 .
    New York, NY 10007                                                            i-; DOC#:                                                                     I

                                                                                  ff DA'fE r ·•1l 'E·o\·.
                Re:   United States v. Garrett Kelsey                             ~l,.,,,.~ ~= • :                                              t/'7)/ / ~
                                                                                                                                                 ..,_.;t. ,""
                      19 Cr. 886 (SHS)                       .                    i&~~ ·
     Dear Judge Stem:
                      .                 llt:~~n
                                        rid;.ln?f~· ~     rt~~~::~rt
                                                    ti --~~ v.1 l   ·~ \l;; .,, .,. ,:



             I write concerning the status conference scheduled for Monday, February 3, 2020, at
     4:30 p.m . in the above-captioned case. As contemplated when we last appeared before the
     Court on December 20, 2019, I respectfully seek the Court's leave to waive Garrett Kelseyis---
     a earance at this status conference pursuant to Federal Ruleof Criminal Procedure         '
     43 b    ,w         rov1 est at a e en an nee no e present or a proceeding involving
      only a conference or hearing on a question of law." Mr. Kelsey lives in Cedar Rapids, Iowa,
     and would require financial assistance at the Court's direction to attend this pre-trial
     conference. Because this conference has been scheduled to deal only with procedural
     matters, Mr. Kelsey's appearance is unnecessary under Rule 43 and would otherwise result in
     an inefficient use of public resources. I have contacted Assistant United States Attorney
     Stephanie Lake about my request, and note that the government does not object Thank you
     in advance for your consideration.

                                                             Respectfully Submitted,

                                                                       s
                                                             Andrew J Dalack
                                                             A ssistant Federal Defender
                                                             (212) 417-8768


     Cc (by ECF):     AUSA Stephanie L. Lake
